DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-32, 34, 36, 38, 40, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.	
Applicant’s election without traverse of Species VI (Figures 14-18, claims 1, 33, 35, 37, 39, and 41) in the reply filed on 06 December 2021 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 39 is objected to because of the following informalities:
Claim 39 line 5 reads: “limitation by the liming portion”. It is interpreted that “liming” should read - - limiting - -. Further, “limiting portion” is not recited in any claim that claim 39  - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 33, 35, 37, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 5865560 A (Mercat).
Regarding claim 1, Mercat discloses a locating structure (see Fig. 1), comprising: 
a fixture, comprising a body (20) and a fastener (10), the fastener being movably provided at the body (see Fig. 2), the body configured to assemble with a first object (23), the 5fastener configured to fasteningly connect to a second object (35) or be removed from the second object; and 
a locating member (17), movably assembled with the body, the locating member configured to press against or drive the fastener to locate the fastener at a located position, or the locating member configured to move away or drive the fastener 10to locate the fastener at a locating-released position (see Fig. 2); or being provided with a driving member (both rod 2 and cap 13) movably assembled with the body, the driving member configured to drive the fastener to locate the fastener at a locked position, or the driving member configured to drive the fastener to locate the fastener at an unlocked position (see Figs. 5-6).
Regarding claim 33, Mercat discloses wherein the body (20) comprises a guiding portion on each of two sides of an outer periphery thereof (see annotated Figure 3 below), and the guiding portions are configured to perform guiding on an inner side of the driving member (2 and 13).

    PNG
    media_image1.png
    902
    942
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Regarding claim 35, Mercat discloses wherein the body (20) comprises a blocking portion on an outer periphery of a top end thereof (see annotated Figure 2 below), and the blocking portion is configured to perform blocking and limiting on an inner side of the driving member (2 and 13).

    PNG
    media_image2.png
    677
    1007
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 37, Mercat discloses wherein the driving member (2 and 13) comprises a sliding seat (cap 13 without shoulder 16, seen in annotated Figure 3 below), an impelling portion (rod 2 and shoulder 16), at least one sliding portion (see annotated Figure 3 below) and at least one locating portion (21); the impelling portion is provided at one end of the sliding seat (see Fig. 3), the sliding portion is provided on an inner side of the sliding seat (see Fig. 3), 5and the locating portion is provided on an inner side of the sliding seat (see Fig. 3).

    PNG
    media_image3.png
    549
    638
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 3.

    PNG
    media_image4.png
    529
    740
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3.
Regarding claim 39, Mercat discloses wherein the body (20) is movably provided in the sliding seat (see Figs. 5-6), the impelling portion (2 and 16) is connected to an end surface of the fastener (10, see NOTE 1 below) and is accordingly capable of moving the sliding seat (see annotated Figure 3 above) to enable the sliding portion to perform guiding on an outer periphery of the body (see NOTE 2 below), and the 15impelling portion drives the fastener and forms limitation by the limiting portion (30) and an outer side of the body so as to locate the fastener at the locked position (see NOTE 3 below), or the impelling portion moves away the fastener to disengage the locating portion from the body so as to locate the fastener at the unlocked position.
NOTE 1: All components are connected and therefore the impelling portion is connected to an end surface of the fastener.
NOTE 2: The impelling portion is connected to the sliding seat and therefore is capable of moving the sliding seat to perform guiding on the body.

Regarding claim 41, Mercat discloses wherein the impelling portion (2 and 16) 10comprises a fitting connecting portion (2) on a bottom surface thereof (the bottom surface of shoulder 16), and the fitting connecting portion is capable of fitting into an end surface of the fastener (see Figs. 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ZAH/             Examiner, Art Unit 3678                                                                                                                                                                                           
/DANIEL J WILEY/             Primary Examiner, Art Unit 3678                                                                                                                                                                                           3/11/2022